Citation Nr: 1105887	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-36 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a post-traumatic 
stress disorder, (PTSD).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from February 1971 to March 
1972.  

This appeal arises from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which denied the Veteran's request to reopen 
his claim for service connection for PTSD.  Thereafter, a June 
2009 supplemental statement of the case shows the claim was 
reopened and then denied on the merits.  

In Barnett v. Brown, 8 Vet. App. 1 (1995) the United States Court 
of Appeals for Veterans Claims (Court) instructed that the Board 
of Veterans' Appeals (Board) must initially address the issue of 
whether or not new and material evidence has been submitted to 
reopen a claim in cases where there is a prior final decision.  
See also McGinnis v. Brown, 4 Vet. App. 239 (1993).  

The issue of service connection for an acquired psychiatric 
disorder, including PTSD is being remanded and is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2004 rating decision denied service connection for 
PTSD.  The Veteran did not appeal that decision.  

2.  The evidence received since April 2004 relates to an 
unsubstantiated fact and raises a reasonable possibility of 
substantiating the Veteran's claim.  




CONCLUSIONS OF LAW

1.  The April 2004 rating decision is final.  38 C.F.R. § 3.104, 
20.1103 (2003).  

2.  New and material evidence has been submitted to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material 

Once entitlement to service connection for a given disorder has 
been denied and has not been timely appealed, that determination 
is final.  In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2010).  

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 2002).  

In an April 2004 rating decision the RO denied the claim for 
service connection for PTSD.  The RO sent the Veteran a letter in 
April 2004 which informed him his claim had been denied.  The 
Veteran did not appeal the April 2004 rating decision.  The April 
2004 rating decision is final.  

To determine if new and material evidence has been submitted the 
Board compared the evidence in the claims folder in April 2004 
with the additional evidence submitted since April 2004.  In 
April 2004, the evidence did not show the Veteran was diagnosed 
to have PTSD and his claim was denied.  The evidence submitted 
since April 2004 includes VA records dated in July, August and 
October 2006 in which PTSD is included as a diagnosis.  A 
November 2007 letter from his Social Worker at the Vet Center 
states his symptoms are consistent with PTSD.  These records are 
new and relate to an unestablished fact necessary to substantiate 
the claim; the diagnosis of the claimed condition.  As such, new 
and material evidence has been submitted to reopen the claim for 
service connection for PTSD.  

ORDER

As new and material evidence has been submitted to reopen the 
claim for service connection for PTSD, to this extent only the 
appeal is granted.  


REMAND

Although diagnosed to have PTSD, the Veteran's claimed in-service 
stressor has not been verified, (the death of a fellow unit 
member from a land mine which detonated while on a convoy in the 
Summer of 1971).  In this regard, the Center for Unit Records 
Research indicated that they were unable to process the search 
request due to the lack of detailed information they had been 
provided.  Since a more detailed request is possible based on 
information already contained in the claims file, additional 
development concerning this stressor should be attempted as set 
out below.   

In addition to the foregoing, effective July 13, 2010, VA amended 
38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, 
the evidentiary standards for establishing the occurrence of an 
in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 
39,843-39,852 (effective July 13, 2010).  The amended version of 
38 C.F.R. § 3.304(f)(3) eliminates the need for stressor 
corroboration in circumstances in which the service member's 
claimed in-service stressor is related to "fear of hostile 
military or terrorist activity."  Specifically, the amended 
version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the Veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the Veteran's service, 
the Veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a Veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  

Given this change in regulation that may eliminate the need for 
corroboration of a stressor, and the potential to corroborate a 
claimed stressor, a VA examination should be conducted to 
ascertain whether the Veteran has PTSD based on his fear of 
hostile or terrorist activity; or other verified stressors.  
Moreover, since the United States Court of Appeals for Veteran's 
Claims held in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) that 
a claim for service connection for PTSD could encompass other 
psychiatric disabilities, (and the Veteran has several other 
psychiatric diagnoses), it is reasonable to expand the Veteran's 
claim to include any psychiatric disorder, and to have the 
examiner opine whether any other current psychiatric disorder had 
its onset in service.    

Lastly, any updated records reflecting relevant treatment should 
be sought.  

Accordingly, the case is REMANDED for the following actions:

1.	Ask the Veteran to identify all health 
care providers who have treated him for a 
psychiatric disorder including PTSD since 
February 2009.  Attempt to obtain copies 
of pertinent treatment records identified 
by the Veteran.  

2.	The RO should take the necessary steps to 
attempt to verify whether an individual 
who served in the Veteran's Battalion was 
killed during the period between August 
1971 and October 1971 when the vehicle 
this person was operating ran over a land 
mine, as described by the Veteran in his 
August 2006 statement.  The Veteran 
identified the deceased as Specialist 
Fourth Class Williams, of the 557th Light 
Equipment Engineer Co. which apparently 
was an element of the 31st Engineer 
Battalion.  At this time, the Veteran was 
a member of A Company, 31st Engineer 
Battalion.  

3.	When a response has been received, make a 
finding as to whether the Veteran's 
claimed stressor has been verified.  

4.	After a response is received to the 
request for verification of the Veteran's 
claimed stressor, arrange for the Veteran 
have a VA psychiatric evaluation.  The 
claims folder should be made available in 
conjunction with the examination.  The 
examiner should be informed of the nature 
of any verified stressor, and instructed 
to state whether it is sufficient to 
support a diagnosis of PTSD.  If the 
examiner diagnoses the Veteran as 
suffering from PTSD, but the RO/AMC does 
not find the Veteran's stressor to have 
been verified, then the examiner should 
also determine whether the Veteran's PTSD 
is related to his fear of hostile 
military or terrorist activity as 
described by 38 C.F.R. § 3.304(f)(3).  If 
the Veteran is diagnosed to have a 
psychiatric disorder other than PTSD, the 
examiner should identify the criteria for 
a PTSD diagnosis that is/are missing, and 
provide an opinion as to the etiology of 
the illness that is diagnosed, 
specifically whether it is as least as 
likely as not that it had its onset in 
service.  

A clear rationale for all opinions is 
requested, and if a requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

5.	Thereafter, the RO should re-adjudicate 
the claim and if the benefit sought on 
appeal remains denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


